EXHIBIT 10.11



 

Supplemental Agreement No. 24



to



Purchase Agreement No. 1951



between



The Boeing Company



and



Continental Airlines, Inc.



Relating to Boeing Model 737 Aircraft

 

 

THIS SUPPLEMENTAL AGREEMENT, entered into as of August 31, 2001, by and between
THE BOEING COMPANY, a Delaware corporation with its principal office in Seattle,
Washington, (Boeing) and Continental Airlines, Inc., a Delaware corporation with
its principal office in Houston, Texas (Buyer);

WHEREAS, the parties hereto entered into Purchase Agreement No. 1951 dated July
23, 1996 (the Agreement), as amended and supplemented, relating to Boeing
Model 737-500, 737-600, 737-700, 737-800, and 737-900 aircraft (the Aircraft);
and

WHEREAS, Buyer has requested to [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] and

WHEREAS, Buyer has requested to [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]; and

WHEREAS, Buyer has requested to [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]; and



WHEREAS, Boeing and Buyer have mutually agreed to the [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; and

WHEREAS, Boeing and the Buyer have agreed that such [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be subject to
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; and

WHEREAS, the parties agree to concurrently execute Supplemental Agreement No. 7
to Purchase Agreement No. 2060 [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] with the execution of this Supplemental Agreement No.
24; and

WHEREAS, Boeing and Buyer have mutually agreed that the [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; and

WHEREAS, Boeing and Buyer have mutually agreed to amend the Agreement to
incorporate the effect of these and certain other changes;

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Agreement as follows:

 

1. Table of Contents, Tables and Exhibits:

1.1 Remove and replace, in its entirety, the "Table of Contents", with the Table
of Contents attached hereto, to reflect the changes made by this Supplemental
Agreement No. 24.

1.2 Remove and replace, in its entirety, Table 1 entitled "Aircraft Deliveries
and Descriptions, Model 737-700 Aircraft", with revised Table 1 attached hereto,
to reflect the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].

1.3 Remove and replace, in its entirety, page T-3-2 of Table 1 entitled,
"Aircraft Deliveries and Descriptions, Model 737-800 Aircraft", with revised
pages T-3-2 and T-3-3 attached hereto, to reflect a new Table 1 beginning with
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

Letter Agreements

:



2.1 Remove and replace, in its entirety, Letter

Agreement 1951-3R15, "Option Aircraft - Model 737-824 Aircraft", with the
revised Letter Agreement 1951-3R16 attached hereto, to reflect the [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

2.2 Remove and replace, in its entirety, Letter Agreement 1951-9R10, "Option
Aircraft - Model 737-724 Aircraft", with the revised Letter Agreement 1951-9R11
attached hereto, to reflect the [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].

2.3 Remove and replace, in its entirety, Letter Agreement 1951-12R2, "Option
Aircraft - Model 737-924 Aircraft" with the revised Letter Agreement 1951-12R3
attached hereto, to reflect the [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].

The Agreement will be deemed to be supplemented to the extent herein provided as
of the date hereof and as so supplemented will continue in full force and
effect.

 

 

 

EXECUTED IN DUPLICATE as of the day and year first written above.

 

THE BOEING COMPANY Continental Airlines, Inc.

 

 

 

By: /s/ Henry H. Hart By: /s/ Gerald Laderman_____

Its: Attorney-In-Fact   Its: Senior Vice President -

Finance and Treasurer

TABLE OF CONTENTS

Page SA

Number Number

ARTICLES

1. Subject Matter of Sale 1-1 SA 5

2. Delivery, Title and Risk
of Loss 2-1

3. Price of Aircraft 3-1 SA 22

4. Taxes 4-1

5. Payment 5-1

6. Excusable Delay 6-1

7. Changes to the Detail
Specification 7-1 SA 5

8. Federal Aviation Requirements and
Certificates and Export License 8-1 SA 5

9. Representatives, Inspection,
Flights and Test Data 9-1

10. Assignment, Resale or Lease 10-1

11. Termination for Certain Events 11-1

 12. Product Assurance; Disclaimer and

Release; Exclusion of Liabilities;

Customer Support; Indemnification

and Insurance 12-1

13. Buyer Furnished Equipment and
Spare Parts 13-1

14. Contractual Notices and Requests 14-1 SA 17

15. Miscellaneous 15-1

 

TABLE OF CONTENTS

Page SA

Number Number

TABLES

1. Aircraft Deliveries and
Descriptions - 737-500 T-1 SA 3

Aircraft Deliveries and
Descriptions - 737-700 T-2 SA 24

Aircraft Deliveries and
Descriptions - 737-800 T-3 SA 24

Aircraft Deliveries and
Descriptions - 737-600 T-4 SA 24

Aircraft Deliveries and
Descriptions - 737-900 T-5 SA 22

 

EXHIBITS

A-1 Aircraft Configuration - Model 737-724 SA 23

A-2 Aircraft Configuration - Model 737-824 SA 2

A-3 Aircraft Configuration - Model 737-624 SA 1

A-4 Aircraft Configuration - Model 737-524 SA 3

A-5 Aircraft Configuration - Model 737-924 SA 22

B Product Assurance Document SA 1

C Customer Support Document - Code Two -
Major Model Differences SA 1

C1 Customer Support Document - Code Three -
Minor Model Differences SA 1

D Aircraft Price Adjustments - New
Generation Aircraft (1995 Base Price) SA 1

D1 Airframe and Engine Price Adjustments - Current Generation Aircraft SA 1


D2 Aircraft Price Adjustments - New
Generation Aircraft (1997 Base Price) SA 5

E Buyer Furnished Equipment
Provisions Document SA 20

F Defined Terms Document SA 5

 

TABLE OF CONTENTS

SA

Number

LETTER AGREEMENTS

1951-1 Not Used

1951-2R3 Seller Purchased Equipment SA 5

1951-3R16 Option Aircraft-Model 737-824 Aircraft SA 24

1951-4R1 Waiver of Aircraft Demonstration SA 1

1951-5R2 Promotional Support - New Generation

Aircraft SA 5

1951-6 Configuration Matters

1951-7R1 Spares Initial Provisioning SA 1

1951-8R2 Escalation Sharing - New Generation
Aircraft SA 4

1951-9R11 Option Aircraft-Model 737-724 Aircraft SA 24

1951-11R1 Escalation Sharing-Current Generation
Aircraft SA 4

1951-12R3 Option Aircraft - Model 737-924 Aircraft SA 24

1951-13 Configuration Matters - Model 737-924 SA 5

1951-14 Installation of Cabin Systems Equipment SA 22

 

TABLE OF CONTENTS

SA

Number

RESTRICTED LETTER AGREEMENTS

6-1162-MMF-295 Performance Guarantees - Model 737-724 Aircraft

6-1162-MMF-296 Performance Guarantees - Model 737-824 Aircraft

6-1162-MMF-308R3 Disclosure of Confidential Information SA 5

6-1162-MMF-309R1 [CONFIDENTIAL MATERIAL OMITTED AND SA 1

FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION PURSUANT

TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6-1162-MMF-311R4 [CONFIDENTIAL MATERIAL OMITTED AND SA 22

FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION PURSUANT

TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6-1162-MMF-312R1 Special Purchase Agreement Provisions SA 1

6-1162-MMF-319 Special Provisions Relating to the Rescheduled Aircraft

6-1162-MMF-378R1 Performance Guarantees - Model 737-524 Aircraft SA 3

6-1162-GOC-015 [CONFIDENTIAL MATERIAL OMITTED AND SA 2

FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION PURSUANT

TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6-1162-GOC-131R3 Special Matters SA 22

6-1162-DMH-365 Performance Guarantees - Model 737-924 Aircraft SA 5

6-1162-DMH-624 [CONFIDENTIAL MATERIAL OMITTED AND SA 8

FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION PURSUANT

TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6-1162-DMH-680 Delivery Delay Resolution Program SA 9

6-1162-DMH-1020 [CONFIDENTIAL MATERIAL OMITTED AND SA 14

FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION PURSUANT

TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6-1162-DMH-1035 [CONFIDENTIAL MATERIAL OMITTED AND SA 15

FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION PURSUANT

TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6-1162-DMH-1054 [CONFIDENTIAL MATERIAL OMITTED AND SA 16

FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION PURSUANT

TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

TABLE OF CONTENTS

 

SUPPLEMENTAL AGREEMENTS

DATED AS OF:



Supplemental Agreement No. 1 October 10,1996

Supplemental Agreement No. 2 March 5, 1997

Supplemental Agreement No. 3 July 17, 1997

Supplemental Agreement No. 4 October 10,1997

Supplemental Agreement No. 5 May 21,1998

Supplemental Agreement No. 6 July 30,1998

Supplemental Agreement No. 7 November 12,1998

Supplemental Agreement No. 8 December 7,1998

Supplemental Agreement No. 9 February 18,1999

Supplemental Agreement No. 10 March 19,1999

Supplemental Agreement No. 11 May 14,1999

Supplemental Agreement No. 12 July 2,1999

Supplemental Agreement No. 13 October 13,1999

Supplemental Agreement No. 14 December 13,1999

Supplemental Agreement No. 15 January 13,2000

Supplemental Agreement No. 16 March 17,2000

Supplemental Agreement No. 17 May 16,2000

Supplemental Agreement No. 18 September 11,2000

Supplemental Agreement No. 19 October 31,2000

Supplemental Agreement No. 20 December 21,2000

 

TABLE OF CONTENTS

 

 

SUPPLEMENTAL AGREEMENTS

DATED AS OF:



Supplemental Agreement No. 21 March 30,2001

Supplemental Agreement No. 22 May 23,2001

Supplemental Agreement No. 23 June 29,2001

Supplemental Agreement No. 24 August 31,2001

 

Table 1 to Purchase Agreement 1951

Aircraft Deliveries and Descriptions

Model 737-700 Aircraft



 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Table 1 to

Purchase Agreement 1951

Aircraft Deliveries and Descriptions

Model 737-800 Aircraft

CFM56-7B26 Engines

Detail Specification No. D6-38808-43

Exhibit A-2



 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



1951-3R16

August 31, 2001

 

Continental Airlines, Inc.

1600 Smith Street

Houston, Texas 77002

 

Subject: Letter Agreement No. 1951-3R16 to Purchase Agreement No. 1951 - Option
Aircraft - Model 737-824 Aircraft

 

Ladies and Gentlemen:

This Letter Agreement amends Purchase Agreement No. 1951 dated July 23, 1996(the
Agreement) between The Boeing Company (Boeing) and Continental Airlines, Inc.
(Buyer) relating to Model 737-824 aircraft (the Aircraft). This Letter Agreement
supersedes and replaces in its entirety Letter Agreement 1951-3R15 dated June
29, 2001.

All terms used and not defined herein shall have the same meaning as in the
Agreement.

In consideration of Buyer's purchase of the Aircraft, Boeing hereby agrees to
manufacture and sell up to [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] additional Model 737-824 Aircraft (the Option Aircraft)
to Buyer, on the same terms and conditions set forth in the Agreement, except as
otherwise described in Attachment A hereto, and subject to the terms and
conditions set forth below.

1. Delivery.

The Option Aircraft will be delivered to Buyer during or before the months set
forth in the following schedule:

Month and Year Number of

of Delivery   Option Aircraft

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Price.

The basic price of the Option Aircraft shall be [CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]. In addition, Option Aircraft scheduled for
delivery before March 2003 shall be priced in [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] dollars.

3. Option Aircraft Deposit.

In consideration of Boeing's grant to Buyer of options to purchase the Option
Aircraft as set forth herein, Buyer has paid a deposit to Boeing of
$[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for each
Option Aircraft (the Option Deposit) prior to the date of this Letter Agreement.
If Buyer exercises an option herein for an Option Aircraft, the amount of the
Option Deposit for such Option Aircraft will be credited against the first
advance payment due for such Option Aircraft pursuant to the advance payment
schedule set forth in Article 5 of the Agreement.

If Buyer does not exercise its option to purchase a particular Option Aircraft
pursuant to the terms and conditions set forth herein, Boeing shall be entitled
to retain the Option Deposit for such Option Aircraft.

4. Option Exercise.

To exercise its option to purchase the Option Aircraft, Buyer shall give written
notice thereof to Boeing on or before the first business day of the month in
each Option Exercise Date shown below:

Option Aircraft Option Exercise Date



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

5. Contract Terms.

Within thirty (30) days after Buyer exercises an option to purchase Option
Aircraft pursuant to paragraph 4 above, Boeing and Buyer will use their best
reasonable efforts to enter into a supplemental agreement amending the Agreement
to add the applicable Option Aircraft to the Agreement as a firm Aircraft (the
Option Aircraft Supplemental Agreement).

In the event the parties have not entered into such an Option Aircraft
Supplemental Agreement within the time period contemplated herein, either party
shall have the right, exercisable by written or telegraphic notice given to the
other within ten (10) days after such period, to cancel the purchase of such
Option Aircraft.

6. Cancellation of Option to Purchase.

Either Boeing or Buyer may cancel the option to purchase an Option Aircraft if
any of the following events are not accomplished by the respective dates
contemplated in this Letter Agreement, or in the Agreement, as the case may be:

(i) purchase of the Aircraft under the Agreement for any reason not attributable
to the canceling party;

(ii) payment by Buyer of the Option Deposit with respect to such Option Aircraft
pursuant to paragraph 3 herein; or

(iii) exercise of the option to purchase such Option Aircraft pursuant to the
terms hereof.

Any cancellation of an option to purchase by Boeing which is based on the
termination of the purchase of an Aircraft under the Agreement shall be on a
one-for-one basis, for each Aircraft so terminated.

Cancellation of an option to purchase provided by this letter agreement shall be
caused by either party giving written notice to the other within ten (10) days
after the respective date in question. Upon receipt of such notice, all rights
and obligations of the parties with respect to an Option Aircraft for which the
option to purchase has been cancelled shall thereupon terminate.

If an option is cancelled as provided above, Boeing shall promptly refund to
Buyer, without interest, any payments received from Buyer with respect to the
affected Option Aircraft. Boeing shall be entitled to retain the Option Deposit
unless cancellation is attributable to Boeing's fault, in which case the Option
Deposit shall also be returned to Buyer without interest.

7. Applicability.

Except as otherwise specifically provided, limited or excluded herein, all
Option Aircraft that are added to the Agreement by an Option Aircraft
Supplemental Agreement as firm Aircraft shall benefit from all the applicable
terms, conditions and provisions of the Agreement.

 

If the foregoing accurately reflects your understanding of the matters treated
herein, please so indicate by signature below.

Very truly yours,

THE BOEING COMPANY

 

 

By   /s/ Henry H. Hart     

Its     Attorney In Fact   

 

ACCEPTED AND AGREED TO this

Date: August 31, 2001

CONTINENTAL AIRLINES, INC.,

 

 

By   /s/ Gerald Laderman   

Its   Senior Vice President - Finance and Treasurer      

 

 

Attachment

Model 737-824 Aircraft

1. Option Aircraft Description and Changes.

1.1 Aircraft Description. The Option Aircraft are described by Boeing Detail
Specification D6-38808-43, dated January 6, 1997, as amended and revised
pursuant to the Agreement.

1.2 Changes. The Option Aircraft Detail Specification shall be revised to
include:

(1) Changes applicable to the basic Model 737-800 aircraft which are developed
by Boeing between the date of the Detail Specification and the signing of an
Option Aircraft Supplemental Agreement.

(2) Changes mutually agreed upon.

(3) Changes required to obtain a Standard Certificate of Airworthiness.

1.3 Effect of Changes. Changes to the Detail Specification pursuant to the
provisions of the clauses above shall include the effects of such changes upon
Option Aircraft weight, balance, design and performance.

2. Price Description.

2.1 Price Adjustments.

2.1.1 Base Price Adjustments. The base aircraft price (pursuant to Article 3 of
the Agreement) of the Option Aircraft will be adjusted to Boeing's and the
engine manufacturer's then-current prices as of the date of execution of the
Option Aircraft Supplemental Agreement.

2.1.2 Special Features. The price for special features incorporated in the
Option Aircraft Detail Specification will be adjusted to Boeing's then-current
prices for such features as of the date of execution of the Option Aircraft
Supplemental Agreement [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

2.1.3 Escalation Adjustments. The base airframe and special features price will
be escalated according to the applicable airframe and engine manufacturer
escalation provisions contained in Exhibit D of the Agreement.

2.1.4 Price Adjustments for Changes. Boeing may adjust the basic price and the
advance payment base prices for Option Aircraft for any changes mutually agreed
upon by Buyer and Boeing subsequent to the date that Buyer and Boeing enter into
the Option Aircraft Supplemental Agreement.

3. Advance Payments.

If Buyer exercises its right under this letter agreement to acquire an Option
Aircraft, Buyer shall pay to Boeing advance payments for such Option Aircraft
pursuant to the schedule for payment of advance payments provided in the
Purchase Agreement.

1951-9R11

August 31, 2001

 

Continental Airlines, Inc.

1600 Smith Street

Houston, Texas 77002

 

Subject: Letter Agreement No. 1951-9R11 to Purchase Agreement No. 1951 - Option
Aircraft - Model 737-724 Aircraft

 

Ladies and Gentlemen:

This Letter Agreement amends Purchase Agreement No. 1951 dated July 23, 1996(the
Agreement) between The Boeing Company (Boeing) and Continental Airlines, Inc.
(Buyer) relating to Model 737-724 aircraft (the Aircraft). This Letter Agreement
supersedes and replaces in its entirety Letter Agreement 1951-9R10 dated June
29, 2001.

All terms used and not defined herein shall have the same meaning as in the
Agreement.

In consideration of Buyer's purchase of the Aircraft, Boeing hereby agrees to
manufacture and sell up to

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] additional
Model 737-724 Aircraft (the Option Aircraft) to Buyer, on the same terms and
conditions set forth in the Agreement, except as otherwise described in
Attachment A hereto, and subject to the terms and conditions set forth below.



1. Delivery.

The Option Aircraft will be delivered to Buyer during or before the months set
forth in the following schedule:

Month and Year Number of

of Delivery   Option Aircraft

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 2. 
    Price
    .

The basic price of the Option Aircraft shall be the

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] In
addition, Option Aircraft scheduled for delivery before January 2003 shall be
priced in [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] dollars.



3. Option Aircraft Deposit.

In consideration of Boeing's grant to Buyer of options to purchase the Option
Aircraft as set forth herein, Buyer has paid a deposit to Boeing of

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for each
Option Aircraft (the Option Deposit) prior to the date of this Letter Agreement.
If Buyer exercises an option herein for an Option Aircraft, the amount of the
Option Deposit for such Option Aircraft will be credited against the first
advance payment due for such Option Aircraft pursuant to the advance payment
schedule set forth in Article 5 of the Agreement.



If Buyer does not exercise its option to purchase a particular Option Aircraft
pursuant to the terms and conditions set forth herein, Boeing shall be entitled
to retain the Option Deposit for such Option Aircraft.

4. Option Exercise.

To exercise its option to purchase the Option Aircraft, Buyer shall give written
notice thereof to Boeing on or before the first business day of the month in
each Option Exercise Date shown below:

Option Aircraft Option Exercise Date

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

5. Contract Terms.

Within thirty (30) days after Buyer exercises an option to purchase Option
Aircraft pursuant to paragraph 4 above, Boeing and Buyer will use their best
reasonable efforts to enter into a supplemental agreement amending the Agreement
to add the applicable Option Aircraft to the Agreement as a firm Aircraft (the
Option Aircraft Supplemental Agreement).

If the parties have not entered into such an Option Aircraft Supplemental
Agreement within the time period contemplated herein, either party shall have
the right, exercisable by written or telegraphic notice given to the other
within ten (10) days after such period, to cancel the purchase of such Option
Aircraft.

6. Cancellation of Option to Purchase.

Either Boeing or Buyer may cancel the option to purchase an Option Aircraft if
any of the following events are not accomplished by the respective dates
contemplated in this Letter Agreement, or in the Agreement, as the case may be:

(i) purchase of the Aircraft under the Agreement for any reason not attributable
to the cancelling party;

(ii) payment by Buyer of the Option Deposit with respect to such Option Aircraft
pursuant to paragraph 3 herein; or

(iii) exercise of the option to purchase such Option Aircraft pursuant to the
terms hereof.

Any cancellation of an option to purchase by Boeing which is based on the
termination of the purchase of an Aircraft under the Agreement shall be on a
one-for-one basis, for each Aircraft so terminated.

Cancellation of an option to purchase provided by this letter agreement shall be
caused by either party giving written notice to the other within ten (10) days
after the respective date in question. Upon receipt of such notice, all rights
and obligations of the parties with respect to an Option Aircraft for which the
option to purchase has been cancelled shall thereupon terminate.

If an option is cancelled as provided above, Boeing shall promptly refund to
Buyer, without interest, any payments received from Buyer with respect to the
affected Option Aircraft. Boeing shall be entitled to retain the Option Deposit
unless cancellation is attributable to Boeing's fault, in which case the Option
Deposit shall also be returned to Buyer without interest.

7. Applicability.

Except as otherwise specifically provided, limited or excluded herein, all
Option Aircraft that are added to the Agreement by an Option Aircraft
Supplemental Agreement as firm Aircraft shall benefit from all the applicable
terms, conditions and provisions of the Agreement.

 

If the foregoing accurately reflects your understanding of the matters treated
herein, please so indicate by signature below.

Very truly yours,

THE BOEING COMPANY

 

 

 

By  /s/ Henry H. Hart     

Its  Attorney-In-Fact     

 

ACCEPTED AND AGREED TO this

Date: August 31, 2001

CONTINENTAL AIRLINES, INC.,

 

 

 

By  /s/ Gerald Laderman   

Its  Senior Vice President - Finance and Treasurer       

 

 

Attachment

Model 737-724 Aircraft

1. Option Aircraft Description and Changes.

1.1 Aircraft Description. The Option Aircraft are described by Boeing Detail
Specification D6-38808-42, dated as of November 1, 1998, as amended and revised
pursuant to the Agreement.

1.2 Changes. The Option Aircraft Detail Specification shall be revised to
include:

(1) Changes applicable to the basic Model 737-700 aircraft which are developed
by Boeing between the date of the Detail Specification and the signing of an
Option Aircraft Supplemental Agreement.

(2) Changes mutually agreed upon.

(3) Changes required to obtain a Standard Certificate of Airworthiness.

1.3 Effect of Changes. Changes to the Detail Specification pursuant to the
provisions of the clauses above shall include the effects of such changes upon
Option Aircraft weight, balance, design and performance.

2. Price Description.

2.1 Price Adjustments.

2.1.1 Base Price Adjustments. The base aircraft price (pursuant to Article 3 of
the Agreement) of the Option Aircraft will be adjusted to Boeing's and the
engine manufacturer's then-current prices as of the date of execution of the
Option Aircraft Supplemental Agreement.

2.1.2 Special Features. The price for special features incorporated in the
Option Aircraft Detail Specification will be adjusted to Boeing's then-current
prices for such features as of the date of execution of the Option Aircraft
Supplemental Agreement

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 

 

2.1.3 Escalation Adjustments. The base airframe and special features price will
be escalated according to the applicable airframe and engine manufacturer
escalation provisions contained in Exhibit D of the Agreement.

2.1.4 Price Adjustments for Changes. Boeing may adjust the basic price and the
advance payment base prices for Option Aircraft for any changes mutually agreed
upon by Buyer and Boeing subsequent to the date that Buyer and Boeing enter into
the Option Aircraft Supplemental Agreement.

2.1.5 BFE to SPE. An estimate of the total price for items of Buyer Furnished
Equipment (BFE) changed to Seller Purchased Equipment (SPE) pursuant to the
Detail Specification is included in the Option Aircraft price build-up. The
purchase price of the Option Aircraft will be adjusted by the price charged to
Boeing for such items plus

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of such
price.



3. Advance Payments.

3.1 If Buyer exercises its right under this letter agreement to acquire an
Option Aircraft, Buyer shall pay to Boeing advance payments for such Option
Aircraft pursuant to the schedule for payment of advance payments provided in
the Agreement.

1951-12R3

August 31, 2001

 

Continental Airlines, Inc.

1600 Smith Street

Houston, TX 77002

 

Subject: Option Aircraft - Model 737-924 Aircraft

Reference: Purchase Agreement No. 1951 dated July 23, 1996 (the Agreement)
between The Boeing Company (Boeing) and Continental Airlines, Inc. (Buyer)
relating to Model 737-924 aircraft (the Aircraft)

 

 

Ladies and Gentlemen:

This Letter Agreement amends and supplements the Agreement. All terms used but
not defined in this Letter Agreement have the same meaning as in the Agreement.
This Letter Agreement supersedes and replaces in its entirety Letter Agreement
1951-12R2 dated May 23 2001.

Boeing agrees to manufacture and sell to Buyer up to

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] additional
Model 737-924 aircraft (the Option Aircraft), on the same terms and conditions
set forth in the Agreement, subject to the terms and conditions set forth below.
The delivery months, number of aircraft, Advance Payment Base Price per aircraft
and advance payment schedule are listed in the Attachment to this Letter
Agreement (the Attachment).



1. Aircraft Description and Changes.

1.1 Aircraft Description: The Option Aircraft are described by the Detail
Specification listed in the Attachment.

1.2 Changes: The Detail Specification will be revised to include:

(i) Changes applicable to the basic Model 737 aircraft which are developed by
Boeing between the date of the Detail Specification and the signing of the
supplemental agreement to purchase the Option Aircraft;

(ii) Changes required to obtain required regulatory certificates; and

(iii)Changes mutually agreed upon.

1.3 Effect of Changes: Changes to the Detail Specification pursuant to the
provisions of the clauses above shall include the effects of such changes upon
Option Aircraft weight, balance, design and performance.

2. Price.

2.1 The pricing elements of the Option Aircraft are listed in the Attachment.

2.2 Price Adjustments.

2.2.1 Optional Features. The price for Optional Features selected for the Option
Aircraft will be adjusted to Boeing's current prices as of the date of execution
of the supplemental agreement for the Option Aircraft.

2.2.2 Escalation Adjustments. The Airplane Price and the price of Optional
Features for Option Aircraft delivering before January, 2004, will be escalated
on the same basis as the Aircraft.

2.2.3 Base Price Adjustments. The Airplane Price of the Option Aircraft
delivering before January, 2004, will be adjusted to Boeing's then current
prices as of the date of execution of the supplemental agreement for the Option
Aircraft.

2.2.4 Prices for Long Lead Time Aircraft. Boeing has not established prices and
escalation provisions for Model 737-900 aircraft for delivery in the year 2004
and after. When prices and the pricing bases are established for the Model
737-900 aircraft delivering in the year 2004 and after, the information listed
in the Attachment will be appropriately amended.

3. Payment.

3.1 Buyer has paid a deposit to Boeing in the amount shown in the Attachment for
each Option Aircraft (the Option Deposit) prior to the date of this Letter
Agreement. If Buyer exercises an option, the Option Deposit applicable to such
aircraft will be credited against the first advance payment due for such
aircraft. If Buyer does not exercise an option, Boeing will retain the Option
Deposit.

3.2 Following option exercise, advance payments in the amounts and at the times
listed in the Attachment will be payable for the Option Aircraft. The remainder
of the Aircraft Price for the Option Aircraft will be paid at the time of
delivery.

4. Option Exercise.

4.1 To exercise its option to purchase the Option Aircraft, Buyer shall give
written notice thereof to Boeing on or before the first business day of the
month in each Option Exercise Date shown below:

Option Aircraft Option Exercise Date

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

4.2 If Boeing must make production decisions which are dependent on Buyer
exercising an option earlier than the Option Exercise Date, Boeing may
accelerate the Option Exercise Date subject to Buyer's agreement. If Boeing and
Buyer fail to agree to a revised Option Exercise Date, either party may
terminate the option

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 

5. Contract Terms.

Boeing and Buyer will use their best efforts to reach a definitive agreement for
the purchase of an Option Aircraft, including the terms and conditions contained
in this Letter Agreement, in a supplemental agreement to the Agreement, and
other terms and conditions as may be agreed upon. In the event the parties have
not entered into a supplemental agreement within 30 days following option
exercise, either party may terminate the purchase of such Option Aircraft by
giving written notice to the other within 5 days.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



6. Applicability.

Except as otherwise specifically provided, limited or excluded herein, all
Option Aircraft that are added to the Agreement by an Option Aircraft
supplemental agreement as firm Aircraft shall benefit from all the applicable
terms, conditions and provisions of the Agreement.

Very truly yours,

THE BOEING COMPANY

By    /s/ Henry H. Hart              

Its           Attorney-In-Fact           

 

ACCEPTED AND AGREED TO this

Date:  August 31, 2001

CONTINENTAL AIRLINES, INC.

 

 

By   /s/ Gerald Laderman              

Its  Senior Vice President - Finance and Treasurer  

 

Attachment



Attachment to

Letter Agreement 1951-12R3 Option Aircraft Delivery,

Description, Price and Advance Payments



 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

